Applicant's election with traverse of Group I in the reply filed on 1/10/22 is acknowledged.  The traversal is on the ground(s) that the amended claims now possess a special technical feature over the prior art.  This is not found persuasive because the prior art rejection below establishes that the amended claims do not possess a special technical feature over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Applicants’ species election is noted.  Currently claims 40 to 42, 44 to 51, 61 and 62 are under consideration.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40 to 42, 44 to 48, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolla et al. US 2009/0110703.
	Tolla et al. teach a cosmetic composition containing a polysiloxane having a hindered amine side chain and a cosmetically acceptable carrier.  See paragraph 9 and on.  Of particular importance see the hindered amine groups in paragraphs 43 and on and the siloxane structure in paragraph 57.  See also the commercially available silox-anes found in paragraph 78.  The preferred amine in paragraph 55 meets a) in claim 40 as well as the structure in claims 41 and 42.  

	Tolla et al. do not specifically teach an amount of the hindered amine siloxane but the Examiner draws attention to Examples 11 and 17 to 19.
	Note that a detersive component is defined by applicants in the specification on paragraph 138 as including a surfactant in a concentration effective to clean when used as a shampoo or soap.
	Example 11 teaches an after shampoo conditioning agent that meets the require-ment of lacking a detersive component.  This contains Sil 1, defined in paragraph 241 and meeting the polysiloxane in claims 40 to 42, in an amount of 4 wt%.  This also con-tains water which meets the requirement of a volatile liquid carrier.  This anticipates claims 40 to 42.
	Also see Examples 17 to 19 which are directed to a sun cream and thus will not contain a detersive component.  These contain Sil 2-4 in an amount of 4 wt% as well as Mirasil CM5 which is methylcyclopentasiloxane (see paragraph 86).  This meets claims 40 to 42, 44 and 45.
	Examples 16 to 19 also contain, as Mirasil Wax B, a behemic acid ester dimethi-cone which meets component (c) in claim 46.  Note that a dimethicone component is not the same as pure dimethicone.
	For claim 47 note that Examples 16 to 19 include, at least, vitamin E.
	For claims 48, 50 and 51 again see Examples 16 to 19.  For reasons noted above these examples meet this claim.
	
Claims 46, 49 to 51, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Tolla et al.
	For claims 46, 50 and 51, in the event that a dimethicone component is consider-ed as having 100% dimethyl units (as opposed to the interpretation in the anticipation rejection above) see paragraphs 136 and on which teach dimethicones, phenyl silicones and dimethiconols as additives for the composition of Tolla et al.  From this one having ordinary skill in the art would have found the addition of such a siloxane to the composi-
	On the other hand, given the fact that the claimed volatile carriers and polysilox-anes are taught to be useful in the hindered amine containing polysiloxane composition of Tolla et al., the skilled artisan would have found it obvious to use greater than 2.5 wt% of a hindered amine containing polysiloxane obvious, in an effort to optimize and/or adjust the properties associated with the hindered amine polysiloxane in such a compo-sition.
	Both of these considerations render the limitations of claims 46, 51 and 52 obvious.
	For claim 49 the Examiner notes that none of the specific examples having 2.5 wt% of the hindered amine polysiloxane are anhydrous, but the totality of the teachings in Tolla et al. would have rendered such a composition obvious to one having ordinary skill in the art.  For instance the volatile carriers, all that is required in addition to the hindered amine polysiloxane in the composition of Tolla et al., include many that are not water.  See for instance the specific teachings in paragraph 87 of compositions having a propylene glycol carrier or a cyclomethicone carrier. Adjust the amount of hindered amine polysiloxane in such compositions would have been well within the skill of the ordinary artisan such that an amount of such siloxane of 2.5 wt% or greater would have been obvious.  Note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation). 
	Additionally see paragraph 262 which teaches a shine spray that is anhydrous but only contain 1 wt% of a hindered amine polysiloxane.  It would have been obvious to include more polysiloxane, in an effort to prepare a spray having greater properties attributed to the polysiloxane, such that the skilled artisan would have found an amount of 2.5 wt% or great to have been obvious.
	For claims 61 and 62, in addition to that noted supra, please note that adjusting the viscosity of the dimethicone or dimethiconol component would have been obvious to the skilled artisan in an effort correspondingly adjust the viscosity of the final product.  See for instance paragraphs 199 and 200 which teach that the composition can have different viscosities depending on the intended use.  As such the skilled artisan would have found the addition of a component as disclosed by Tolla et al. and having a viscosity within the claimed range to have been obvious and within routine experimentation and/or optimization. 


2013/0243704 is cited as being of general interest.  This reference has a similar disclosure to that in Tolla et al. with the difference that the hindered amine polysiloxane therein also has a polyether group attached to the siloxane backbone.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
2/3/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765